PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


CAPITAL ONE FINANCIAL                
CORPORATION, and Subsidiaries,
             Petitioner-Appellant,
               v.
COMMISSIONER OF INTERNAL
REVENUE,                                   No. 10-1788
             Respondent-Appellee.


THE CLEARING HOUSE ASSOCIATION
L.L.C.,
     Amicus Supporting Appellant.
                                     
        Appeal from the United States Tax Court.
                 (Tax Ct. No. 24260-05)

               Argued: September 20, 2011

                Decided: October 21, 2011

     Before WILKINSON, NIEMEYER, and FLOYD,
                   Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the
opinion, in which Judge Niemeyer and Judge Floyd joined.
2         CAPITAL ONE FINANCIAL CORPORATION v. CIR
                         COUNSEL

ARGUED: Jean A. Pawlow, MCDERMOTT, WILL &
EMERY, LLP, Washington, D.C., for Appellant. Deborah K.
Snyder, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Elizabeth
Erickson, Kevin Spencer, MCDERMOTT, WILL & EMERY,
LLP, Washington, D.C., for Appellant. John A. DiCicco, Act-
ing Assistant Attorney General, Teresa E. McLaughlin,
UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee. Bruce E. Clark, H. Rodgin Cohen,
Diana L. Wollman, David A. Castleman, SULLIVAN &
CROMWELL LLP, New York, New York, for Amicus Sup-
porting Appellant.


                         OPINION

WILKINSON, Circuit Judge:

   This case presents two questions, each born of the efforts
of Capital One, a credit card issuer, to defer significant tax
liability. The first question is whether Capital One can retro-
actively change the method of accounting used to report
credit-card late fees on its 1998 and 1999 tax returns in such
a fashion as would reduce its taxable income for those years
by roughly $400,000,000. The second is whether Capital One
can deduct the estimated costs of coupon redemption related
to its MilesOne credit card program before credit card cus-
tomers actually redeem those coupons. We cannot accept
Capital One’s views on either of the questions herein. For the
reasons that follow, we shall affirm the judgment of the Tax
Court.

                              I.

                              A.

  Capital One is a publicly held financial and bank holding
company. Its principal subsidiaries, Capital One Bank
          CAPITAL ONE FINANCIAL CORPORATION v. CIR              3
("COB") and Capital One, F.S.B. ("FSB"), provide consumer-
lending products and issue Visa and MasterCard credit cards.
Capital One earns part of its income from a variety of fees
associated with its lending services, including late fees
charged to customers who do not make their payments on
time, overlimit fees charged to customers who exceed their
credit limits, interchange fees on purchase transactions, and
cash advance fees. In 1998 and 1999, late fees comprised a
larger percentage of Capital One’s annual income than any
other single type of fee.

   In its 1998 tax return, Capital One changed its tax treatment
of income from certain fees in response to the Taxpayer
Relief Act of 1997 ("the TRA"). Pub. L. No. 105-34, § 1004,
111 Stat. 788, 911 (1997) (partially codified at I.R.C.
§ 1272(a)(6)). The TRA extended original issue discount
treatment for federal income tax purposes to certain credit
card revenues, or "any pool of debt instruments the yield on
which may be affected by reason of prepayments." I.R.C.
§ 1272(a)(6)(C)(iii). Original issue discount ("OID") is
defined in the Code as "the excess (if any) of [a debt instru-
ment’s] stated redemption price at maturity, over . . . the issue
price." I.R.C. § 1273(a)(1). Under the Code, the gain from
OID is included in gross income as interest over the obliga-
tion’s duration, rather than entirely at the time the debt instru-
ment is issued or is redeemed. See I.R.C. § 1272(a)(1). With
respect to certain credit card fees that Capital One historically
included as income when charged to the customer, changing
to an OID accounting method would spread the fee income
over the period between when the fee was first charged and
when it was reasonably expected to be collected from the
credit card holder. See I.R.C. § 1272(a)(3)-(6).

   To change accounting methods, a taxpayer must first obtain
the consent of the Secretary. See I.R.C. § 446(e) (a taxpayer
who intends to change his method of accounting "shall, before
computing his taxable income under the new method, secure
the consent of the Secretary"). To request the Secretary’s con-
4         CAPITAL ONE FINANCIAL CORPORATION v. CIR
sent, a taxpayer typically files a Form 3115, "Application for
Change in Accounting Method." See Treas. Reg. § 1.446-
1(e)(3)(i). With respect to the TRA, Revenue Procedure 98-60
clarifies that a taxpayer can secure "automatic consent" to
change accounting methods due to the enactment of
§ 1272(a)(6)(C)(iii) as long as the taxpayer timely files and
correctly fills out Form 3115. Rev. Proc. 98-60, § 6.01-02,
app. § 12, 1998-2 C.B. 761.

   COB, but not FSB, did file a Form 3115 with its 1998
income tax return. In its form, COB stated: "Capital One
Bank (COB), a domestic corporation, requests permission
under Section 12.02 of Rev. Proc. 98-60 to change its method
of accounting for interest and original issue discount that are
subject to the provisions of Section 1004 of the Taxpayer
Relief Act of 1997." In the Form 3115, the taxpayer is
required to "provide a detailed description of the pool(s) of
debt instruments and the proposed [accounting] method" to be
adopted. Rev. Proc. 98-60, app. § 12.02. COB specified that
the "pool of debt instruments consists of all credit card receiv-
ables held by the taxpayer" and "[t]he proposed method is to
account for interest and OID as required by Section
1272(a)(6)." Adopting this proposed change in accounting
method, Capital One reported income from overlimit fees,
cash advance fees, and interchange fees as OID in its 1998
and 1999 returns.

   Capital One did not, however, report late-fee income as
OID in those returns. Rather it continued to recognize this
income under the current-inclusion method, meaning at the
time those fees were charged to cardholders. Had Capital One
treated late fee revenue as OID it would have deferred mil-
lions of dollars of tax liability by distributing the revenue over
the period between when the fee was charged and when the
customer was expected to actually pay the fee.

                               B.

  At the same time, Capital One in 1998 began its "MilesOne
program." In exchange for an annual membership fee, partici-
          CAPITAL ONE FINANCIAL CORPORATION v. CIR           5
pants were issued Visa and MasterCard "MilesOne" credit
cards and earned "miles" for every dollar charged on a Miles-
One credit card account. Participants could earn up to an addi-
tional 3,000 miles for balances transferred to their MilesOne
account and were limited to a maximum of 10,000 miles
earned per billing cycle. Once sufficiently accumulated, these
miles were redeemable for airline tickets purchased by Capital
One.

   In 1998 and 1999, Capital One estimated future redemption
costs related to its MilesOne program and deducted this
amount on its tax returns for those years. An accrual-method
taxpayer such as Capital One is generally prohibited from
deducting estimated future costs, see I.R.C. § 461(h), with an
exception when a "taxpayer issues trading stamps or premium
coupons with sales . . . and such stamps or coupons are
redeemable by such taxpayer in merchandise, cash, or other
property," Treas. Reg. § 1.451-4(a)(1). Where the exception
applies, the reasonable estimated redemption costs are
deducted from "gross receipts with respect to sales with which
trading stamps or coupons are issued." Id. Capital One relied
on this exception when it claimed current deductions for esti-
mated liability for future airline tickets in the amount of
$583,411 for 1998 and $34,010,086 for 1999. Upon audit, the
Commissioner disallowed the deductions on the basis that the
rewards program reserve estimates did not qualify for the
§ 1.451-4 exception.

                              C.

   Capital One brought suit in the Tax Court contesting, inter
alia, the Commissioner’s disallowance of deductions claimed
for estimated miles redemption costs. In an amended petition,
Capital One also sought to change its accounting method for
late fees for 1998 and 1999. Seven years after filing its 1998
and 1999 tax forms Capital One sought to retroactively report
late fees as OID and so reduce its taxable income by
$209,143,757 for 1998 and by $216,698,486 for 1999. The
6         CAPITAL ONE FINANCIAL CORPORATION v. CIR
Commissioner and Capital One filed cross-motions for partial
summary judgment with respect to the late fees issue (taxpay-
ers’ motion was limited to COB) and the Tax Court granted
the Commissioner’s motion.

   The Tax Court held that Capital One could not retroactively
change its treatment of COB’s and FSB’s late-fee income for
1998 and 1999 because it would be an "impermissible change
in method of accounting" under I.R.C. § 446(e). Capital One
Fin. Corp. v. Comm’r, 130 T.C. 147, 170 (2008). According
to the court, Capital One was required to secure the Commis-
sioner’s consent to change its accounting method and it failed
to do so with respect to its treatment of late-fee income on its
1998 and 1999 returns. The court emphasized that the consent
requirement serves an important purpose, "to assure consis-
tency in the method of accounting used for tax purposes and
thus prevent distortions of income which usually accompany
a change of accounting method and which could have an
adverse effect upon the revenue." Id. at 154.

   After a bench trial, the Tax Court also disallowed Capital
One’s deduction of estimated costs associated with the
rewards program. The court held that the taxpayers’ MilesOne
program did not constitute "sales" as required by Treasury
Regulation § 1.451-4. Rather, Capital One’s lending "pro-
vide[s] a service, but that service does not transform a loan
into a sale" for purposes of § 1.451-4. Capital One Fin. Corp.
v. Comm’r, 133 T.C. 136, 200 (2009). Interpreting § 1.451-4,
the Tax Court explained that "[t]he regulation encompasses a
sale of services, but it does not follow that every provision of
services is a sale of services." Id. In addition, the court held
that Capital One did not have "gross receipts" under the regu-
lation from which to deduct the estimated costs because "Cap-
ital One did not issue miles with respect to the revenues
Capital One earned." Id. at 201.

  This appeal by Capital One followed. We review the Tax
Court’s decision under the same standard as district court civil
          CAPITAL ONE FINANCIAL CORPORATION v. CIR           7
bench trials. Ripley v. Comm’r, 103 F.3d 332, 334 n.3 (4th
Cir. 1996). The grant of the Commissioner’s motion for par-
tial summary judgment on the late fees issue is reviewed de
novo. See Henson v. Liggett Grp., Inc., 61 F.3d 270, 274 (4th
Cir. 1995). Questions of law and statutory interpretation are
reviewed de novo and findings of fact for clear error. Water-
man v. Comm’r, 179 F.3d 123, 126 (4th Cir. 1999).

                              II.

   We shall review in this section the late fees issue and then
in the next section address the MilesOne program. As will be
explained, to accept taxpayers’ position on either issue would
invite uncertainty and confusion in tax administration.

                              A.

   As to late-fee income, Capital One seeks to retroactively
change accounting methods years after it selected and imple-
mented an alternative method. The purported change would
reduce Capital One’s taxable income for 1998 and 1999 by
approximately $400,000,000. To allow such changes without
the prior consent of the Commissioner would roil the adminis-
tration of the tax laws, sending revenue projection and collec-
tion into a churning and unpredictable state. Belated attempts
to change accounting methods "would require recomputation
and readjustment of tax liability for subsequent years and
impose burdensome uncertainties upon the administration of
the revenue laws." Pac. Nat’l Co. v. Welch, 304 U.S. 191, 194
(1938). For that reason, the Supreme Court has held that once
a taxpayer has reported income according to a particular
method it must live with that choice—the taxpayer has "made
an election that is binding upon it and the commissioner." Id.
at 195.

   In its 1998 and 1999 returns Capital One accounted for late
fees under the current-inclusion method and did not report
late fees as OID. At the time, Treasury had yet to clarify
8         CAPITAL ONE FINANCIAL CORPORATION v. CIR
exactly which credit card revenues were to be treated as OID
under § 1272(a)(6) and it was not until 2004 that the IRS
informed taxpayers that late fees may be treated as such. See
Rev. Proc. 2004-33, 2004-1 C.B. 989. Starting with its 2000
tax return, Capital One began and has continued to report late
fees as OID. Although the Commissioner concedes that as a
general matter late-fee income may be treated as OID, the
question is whether Capital One may retroactively treat such
income in that fashion on its 1998 and 1999 returns. We hold
that it may not.

   The critical problem for Capital One is that it never secured
the necessary consent to make the sought-after change. Both
statute and regulation require a taxpayer to secure consent to
change accounting methods and to do so prior to calculating
taxable income. Section 446(e) of the Code instructs that a
taxpayer who intends to change accounting methods, "shall,
before computing his taxable income under the new method,
secure the consent of the Secretary." I.R.C. § 446(e) (empha-
sis added); see Treas. Reg. § 1.446-1(e)(3).

   The consent requirement serves several valuable functions,
equipping the Commissioner with "leverage to protect the
fisc, to avoid burdensome administrative uncertainties, and to
promote accounting uniformity." Diebold, Inc. v. United
States, 16 Cl. Ct. 193, 208 (1989), aff’d, 891 F.2d 1579 (Fed.
Cir. 1989); see Barber v. Comm’r, 64 T.C. 314, 319-20
(1975). The requirement thus helps to regularize the collec-
tion of the revenue. It prevents distortions and inconsistencies
in reporting and ensures that income does not get taxed twice
or escape taxation altogether. See Rankin v. Comm’r, 138
F.3d 1286, 1287 (9th Cir. 1998). The Commissioner is there-
fore vested with broad discretion to grant or withhold consent,
see Brown v. Helvering, 291 U.S. 193, 203 (1934), and may
"condition[ ] consent on the taxpayer’s agreement to make
correcting adjustments in his income tax payments." Witte v.
Comm’r, 513 F.2d 391, 394 (D.C. Cir. 1975). Such adjust-
          CAPITAL ONE FINANCIAL CORPORATION v. CIR          9
ments required for a change in method of accounting are
made pursuant to I.R.C. § 481(a).

   The law thus requires what common sense would suggest.
Section 446(e)’s prerequisite of prior consent forecloses pre-
cisely what Capital One attempts here—it prevents "taxpayers
from unilaterally amending their tax returns simply because
they have discovered that a different method of accounting
yields a lower tax liability than the method they originally
chose." Diebold, 891 F.2d at 1583. If unilateral changes were
permitted the administrative costs would be severe; "the IRS
would be required to multiply its detection and examination
efforts to prevent abuse of unconsented retroactive changes."
Diebold, 16 Cl. Ct. at 208. Moreover, retroactive change
would become the exclusive tool of those seeking to reduce
taxable income; "uniformity in accounting would become a
function of financial advantage and the administrative diffi-
culties of detecting unwarranted unilateral changes would be
multiplied." FPL Grp., Inc. v. Comm’r, 115 T.C. 554, 574
(2000). Capital One’s effort to reduce its taxable income by
roughly $400,000,000 exemplifies the potential for abuse if
we were to give the green light to retroactive changes without
prior consent.

                             B.

   Capital One claims, however, that it was not subject to the
general consent requirement to change its tax treatment of
late-fee income. This argument misfires in a number of ways.

                              1.

   Capital One first contends that it did not need to secure
consent because it was rectifying the use of an improper
accounting method. Capital One points to the language of
I.R.C. § 1272(a)(6)(A), which directs that OID "shall be
determined" with respect to any debt instrument to which the
statute applies. Capital One maintains that because the
10        CAPITAL ONE FINANCIAL CORPORATION v. CIR
accounting changes provided for by the Taxpayer Relief Act
are mandatory, it was required to report late fees as OID and
therefore does not need consent to retroactively comply with
this requirement.

   The alleged necessity of the change, however, is beside the
point. Regardless of whether Capital One was required to
change the tax treatment of late-fee income in 1998 and 1999
(which is a matter of dispute), a taxpayer remains obliged to
secure consent even when changing from an improper to a
proper method. In Diebold, for example, the court held that
"even if [taxpayer] were correcting an erroneous characteriza-
tion . . . the correction would still be considered a change in
the method of accounting" for which consent is required. 891
F.2d at 1583; see also Pac. Enters. v. Comm’r, 101 T.C. 1, 19
(1993) ("[I]t is not sufficient that petitioner merely show the
correctness of a new method; that fact alone cannot justify a
change without the Secretary’s consent."); Treas. Reg.
§ 1.446-1(e)(2)(i) ("Consent must be secured whether or not
such method is proper or is permitted under the Internal Reve-
nue Code or the regulations thereunder.").

   Revenue Procedure 98-60, which provides the procedures
for making changes in accounting to comply with the TRA,
specifically forbids a retroactive change in method of
accounting without Commissioner authorization. Rev. Proc.
98-60, § 2.04. This prohibition applies "regardless of whether
the change is from a permissible or an impermissible
method," id.—and with good reason. What is permissible or
impermissible will often be a matter of interpretation or dis-
pute as to which the taxpayer cannot arrogate to itself the
right to make a unilateral determination. Moreover, as the
D.C. Circuit has recognized, the consent rules have equal "vi-
tality" when the change in method is from an impermissible
to a permissible one for the "danger of distortion of income
detrimental to governmental revenues exists regardless."
Witte, 513 F.2d at 394.
          CAPITAL ONE FINANCIAL CORPORATION v. CIR             11
   While we appreciate Capital One’s expressed enthusiasm
for complying with the requirements of the TRA, it is impos-
sible to overlook its financial incentives to make the retroac-
tive change. Capital One insists that this case differs from
Diebold, where the taxpayer sought to change its returns
"simply because [it] discovered that a different method of
accounting yields a lower tax liability than the method [it]
originally chose." Diebold, 891 F.2d at 1583. Capital One
maintains that it was not trying to obtain a better tax result but
only to comply with the TRA. Capital One’s persistent effort
in litigation to reduce its taxable income by approximately
$400,000,000, however, speaks for itself. In all events, the
alleged reason or motive for a change in method of account-
ing does not eliminate the need to obtain consent.

                                2.

   Capital One secondly asserts that it did not need consent
because the Taxpayer Relief Act obviated the general consent
requirement of I.R.C. § 446(e). It makes much of the "auto-
matic consent" provision of the TRA, which provides that a
change in accounting method to comply with the new OID
rules "shall be treated as initiated by the taxpayer" and "such
change shall be treated as made with the consent of the Trea-
sury." Pub. L. No. 105-34, § 1004(b)(2). Capital One com-
plains that the Tax Court mistakenly gave short shrift to
§ 1004(b)(2) merely because it was never codified.

   Taxpayers’ argument misses the mark for several reasons.
Section 446(e) requires that taxpayers receive consent before
a change in accounting method "except as otherwise expressly
provided in this chapter." I.R.C. § 446(e) (emphasis added).
As an uncodified provision not contained in the chapter, sec-
tion 1004(b)(2) does not qualify as an exception under section
446(e)’s express language. But irrespective of the fact that
§ 1004(b)(2) was not made part of the Code, a taxpayer is still
required to file a Form 3115 where automatic consent applies.
"Automatic consent" is in fact something of a misnomer
12        CAPITAL ONE FINANCIAL CORPORATION v. CIR
because it does not exempt taxpayers from filing requirements
nor do away with the Commissioner’s oversight of changes in
accounting. See, e.g., PPL Corp. v. Comm’r, 135 T.C. 176,
179 (2010) (taxpayer made automatic method change by fil-
ing Form 3115).

   Rather, whereas a taxpayer must typically wait for the
Commissioner to grant a Form 3115 application, automatic
consent allows a taxpayer to assume consent once all predi-
cate procedures—such as filing a Form 3115—are properly
followed. See Stanley I. Langbein, Federal Income Taxation
of Banks & Financial Institutions ¶ 2.06[2] (2011) (explaining
the Form 3115 filing requirements for matters subject to auto-
matic consent). The filing of the Form 3115 remains, how-
ever, an indispensable part of the automatic consent process,
which streamlines accounting method changes without com-
promising the Commissioner’s supervisory role. The Form
3115 puts the IRS on notice and provides it an opportunity to
review the change in method of accounting and to intervene
if the taxpayer has not followed proper procedure for obtain-
ing automatic consent. Automatic consent procedures are
therefore not meant to leave the Commissioner in the dark or
to undercut in any fashion the purposes of the consent require-
ment set forth above.

   Revenue Procedure 98-60 makes this clear with respect to
automatic consent under the TRA. It explains that a taxpayer
can secure "automatic consent" to change accounting methods
due to the enactment of the TRA if the taxpayer timely files
and correctly fills out Form 3115. Rev. Proc. 98-60, § 6.01-
02, app. § 12. However, the change will be treated as initiated
"without . . . the consent of the Commissioner as required by
§ 446(e)" if the taxpayer does not "comply[ ] with all the
applicable provisions of th[e] revenue procedure." Id. § 6.06.
The district director may recommend that the change in
accounting method be modified or revoked if upon review he
discovers that it was based on inaccurate factual representa-
tions, that taxable income adjustments required for a change
           CAPITAL ONE FINANCIAL CORPORATION v. CIR                 13
in accounting method were not made under I.R.C. § 481(a),
or applicable procedures were not followed. Id. § 9.01. Thus,
even where automatic consent governs, the aims promoted by
the § 446(e) consent requirement (ensuring that changes are
made accurately, and that revenue is reported consistently)
remain in place.

  As the Joint Committee on Taxation noted, § 1004(b)(2)
invited the IRS to issue automatic-consent procedures for tax-
payers to change methods of accounting under the TRA. Staff
of J. Comm. on Tax’n, 105th Cong., General Explanation of
Tax Legislation Enacted in 1997 (JCS-23-97), at 192 n.214
(Comm. Print 1997) (citing IRS Notice 97-67, 1997-2 C.B.
330). The IRS did so in Revenue Procedure 98-60, which is
explicit that it provides the "exclusive procedure for a tax-
payer within its scope to obtain the Commissioner’s consent."
Rev. Proc. 98-60, § 4.01. Capital One’s effort to end-run the
consent requirement with respect to late fees is therefore
unavailing.

                                  C.

   Doubling back, Capital One argues that even if it was
required to secure consent, COB did so when it filed a Form
3115 with its 1998 tax return.1 In its form, COB proposed to
"change its method of accounting for interest and original
issue discount that are subject to the provisions of Section
1004" of the TRA. The form also indicated that the "pool of
debt instruments consists of all credit card receivables held by
the taxpayer" and the "proposed method is to account for
interest and OID as required by Section 1272(a)(6)." Capital
One argues that this application sufficed to secure consent to
change the reporting treatment of late-fee income.
  1
   It is manifestly the case that FSB did not secure consent because it
never filed a Form 3115.
14        CAPITAL ONE FINANCIAL CORPORATION v. CIR
   We are unpersuaded that COB’s 3115 filing was sufficient.
As a threshold matter, COB’s late-fee income is a "material
item" for which specific consent was necessary to change its
accounting treatment. It is true that consent is required under
I.R.C. § 446(e) only for proposed changes to a method of
accounting. But Treasury Regulation § 1.446-1 defines a
change in method of accounting broadly to encompass "a
change in the overall plan of accounting for gross income or
deductions or a change in the treatment of any material item
used in such overall plan." Treas. Reg. § 1.446-1(e)(2)(ii)(a).
A material item is in turn defined as "any item that involves
the proper time for the inclusion of the item in income or the
taking of a deduction." Id. To secure consent for a change the
taxpayer must file a Form 3115 and specify in the form "all
classes of items that will be treated differently under the new
method of accounting." Id. § 1.446-1(e)(3)(i).

   Capital One would like to raise the level of generality for
defining "item" of income. It argues that late fees are not their
own item but merely a component of interest and OID, which
were listed on COB’s form. But as the Tax Court recognized,
"[d]efining item in this way would severely undermine the
reasons for section 446(e)." Capital One Fin. Corp., 130 T.C.
at 161. Indeed, it is hard to imagine any other source of reve-
nue that would qualify as an item, let alone a material item,
if COB’s late fees do not.

   Late fees are earned each year and are listed as a separate
item on Capital One’s income statements. Not only are late
fees earned on a different basis than other types of fees, but
they also comprised a larger percentage of taxpayers’ annual
income than any other single type of fee. On COB’s and
FSB’s consolidated return in 1998, for example, late-fee
income amounted to approximately 22 percent of the gross
receipts and 15 percent of the total income reported. See Pac.
Enters., 101 T.C. 23 (holding that an item was material, in
part, "because of the large dollar amount involved"); Wayne
Bolt & Nut Co. v. Comm’r, 93 T.C. 500, 510-12 (1989)
          CAPITAL ONE FINANCIAL CORPORATION v. CIR          15
(same). For all these reasons, the Tax Court was correct to
conclude that late fees constitute a material item for which
independent consent was necessary to change accounting
methods.

   The burden is on the party seeking consent to make both its
intentions and its requests to change a material item clear. At
best, the language in COB’s application served to obscure
rather than clarify. The language was broad and ambiguous
respecting which fees, if any, COB was treating as OID. Capi-
tal One’s claim that COB’s Form 3115 was clear rings hollow
when one realizes that COB’s filing failed even to mention
late-fee income, the very item for which a change in account-
ing method is now sought. What is more, COB dispelled any
ambiguity by the way it effectuated the change in accounting
method after it filed the Form 3115. In 1998 and 1999 COB
reported income from overlimit fees, cash advance fees, and
interchange fees as OID. Yet it continued to recognize late-fee
income under the current-inclusion method. It is ironic that
Capital One now expects us to interpret the Form 3115 in a
manner that not even the author of the form intended it at the
time.

   COB’s actual practice is fatal to its claim in another
respect. Had COB received consent to treat late-fee income as
OID, that consent would have been vitiated by continued use
of the current-inclusion method. Treatment of a material item
consistently in two or more consecutively filed tax returns
constitutes a method of accounting for which consent is
required to change—even if that treatment is erroneous or an
incorrect application of a chosen method. See Treas. Reg.
§ 1.446-1(e)(2)(iii) (Examples 6-8); Rev. Rul. 90-38, 1990-1
C.B. 57; see also Huffman v. Comm’r, 518 F.3d 357 (6th Cir.
2008). Therefore, the fact that COB reported late-fee income
consistently for 1998 and 1999 under the current-inclusion
method would operate to nullify whatever consent it asserts it
had received when it filed its nebulous Form 3115 with its
1998 return.
16        CAPITAL ONE FINANCIAL CORPORATION v. CIR
   Even so, Capital One argues that, once it changed its
accounting method for certain other fees to OID in 1998 and
1999, a retroactive change in the treatment of late-fee income
is mere error correction to account for late fees consistently
with those other fees. Capital One relies on Treasury Regula-
tion § 1.446-1, which provides that the "correction of mathe-
matical or posting errors, or errors in the computation of tax
liability" is not a change in accounting method for which sep-
arate consent is required. Treas. Reg. § 1.446-1(e)(2)(ii)(b).

   COB’s desired retroactive change, however, falls well
beyond the bounds of this limited exception for the correction
of inadvertent error. The reporting of late fees under the
current-inclusion method is not some mere mathematical
error, which is "‘an error in addition, subtraction, multiplica-
tion, or division.’" Huffman v. Comm’r, 126 T.C. 322, 344
(2006), aff’d, 518 F.3d 357 (6th Cir. 2008) (quoting I.R.C.
§ 6213(g)(2)(A)). And it is certainly not a posting error,
which is a mistake in "the act of transferring an original entry
to a ledger." FPL Grp., 115 T.C. 571 (internal quotation
marks omitted). We therefore cannot accept Capital One’s
tortured reading of the regulation, which would transform a
narrow provision into carte blanche to reverse a deliberate
accounting choice. See Comm’r v. Clark, 489 U.S. 726, 739
(1989) ("In construing [a statute] in which a general statement
of policy is qualified by an exception, we usually read the
exception narrowly in order to preserve the primary operation
of the provision.").

                              D.

   Capital One made an election for the treatment of late-fee
income in its 1998 and 1999 returns. It is stuck with the
method of accounting it has chosen. A rule that allowed other-
wise would be subject to abuse. To permit this retroactive
change without the Commissioner’s consent would allow a
taxpayer to choose a method, sit on its hands, and then later
choose another method that in hindsight was more financially
          CAPITAL ONE FINANCIAL CORPORATION v. CIR          17
advantageous. It would invite companies to game the system
by filing ambiguous forms that they could later insist meant
something that was not intended at the time. And it would
introduce uncertainty into administration of the tax laws if as
late as seven years down the line a taxpayer was able through
these sorts of strategies to retroactively reduce its taxable
income by over $400,000,000.

   The burden was therefore on Capital One to make its inten-
tions and its requests to change a material item clear. Capital
One failed even to mention the material item in its filing. The
consent requirement serves an important function in stabiliz-
ing tax collections. To countenance its circumvention here
would open the door to unilateral and retroactive changes in
accounting methods with large and unpredictable implications
for public revenue.

                             III.

   Capital One also asks that we overturn the Tax Court’s
decision to disallow deductions for estimated future costs
related to its "MilesOne program." Under the program, card-
holders earned miles for purchases made with their MilesOne
credit cards. Cardholders who accumulated at least 18,000
miles had the option of redeeming those miles for an airline
ticket purchased for them by Capital One. Capital One sought
to deduct from income on its 1998 and 1999 returns the esti-
mated future costs of airline tickets before customers actually
redeemed their miles in exchange for tickets.

                              A.

   It is a well-established rule of tax accounting that for an
accrual-method taxpayer such as Capital One, "deductions are
to be taken in the year in which the deductible items are
incurred." Brown v. Helvering, 291 U.S. 193, 199 (1934). By
statute, an accrual-method taxpayer is prohibited under the
"all-events test" from deducting a liability "any earlier than
18        CAPITAL ONE FINANCIAL CORPORATION v. CIR
when economic performance with respect to such item
occurs." I.R.C. § 461(h). Regulation additionally requires that
"all the events have occurred that establish the fact of the lia-
bility" and "the amount of the liability can be determined with
reasonable accuracy." Treas. Reg. § 1.461-1(a)(2)(i).

   By limiting deductions until "the obligation to pay, has
become final and definite in amount," Sec. Flour Mills Co. v.
Comm’r, 321 U.S. 281, 287 (1944), the accrual-method "pro-
duce[s] revenue ascertainable, and payable to the government,
at regular intervals." Id. at 286 (quoting Burnet v. Sanford &
Brooks Co., 282 U.S. 359, 365 (1931)). The all-events rule
thus provides important benefits akin to those of I.R.C.
§ 446(e)’s consent requirement by promoting accuracy and
consistency in taxpayer accounting. Accuracy is enhanced
because a "taxpayer may not accrue an expense the amount of
which is unsettled or the liability for which is contingent."
Baltimore & Ohio R.R. Co. v. Magruder, 174 F.2d 896, 898
(4th Cir. 1949) (quoting Sec. Flour Mills Co., 321 U.S. at
284). Distortions in taxable income are also minimized
because costs and revenue are treated alike. See Lucas v. Am.
Code Co., 280 U.S. 445, 449 (1930) ("Generally speaking, the
income-tax law is concerned only with realized losses, as with
realized gains."). This parallel accounting treatment prevents
understatement of taxable income by means of accelerated
deductions accompanied by deferred gains.

   Pursuant to the all-events test, Capital One would be per-
mitted to deduct airline ticket redemption costs only when
credit card holders redeemed their accumulated miles and
Capital One was thereby obligated to purchase airline tickets
on their behalf. Under the MilesOne program, cardholders
earn miles for every dollar charged on a MilesOne credit card.
Earned miles expire if not redeemed within five years. When
a single mile is awarded for each dollar charged on the card,
it remains unknown when the cardholder will earn the 18,000
miles necessary to qualify for an airline ticket. It also remains
uncertain when, if ever, the cardholders will redeem their out-
          CAPITAL ONE FINANCIAL CORPORATION v. CIR           19
standing accumulated miles. Therefore, the amount and tim-
ing of Capital One’s liabilities with respect to airline tickets
for MilesOne cardholders are not fixed until customers
redeem their miles.

    Capital One, however, claimed in 1998 and 1999 current
deductions for estimated future ticket liabilities under the
coupons-with-sales exception to the all-events test, which
applies when a "taxpayer issues trading stamps or premium
coupons with sales . . . and such . . . coupons are redeemable
by such taxpayer in merchandise, cash, or other property."
Treas. Reg. § 1.451-4(a)(1). In such circumstances, the tax-
payer deducts the reasonable estimated redemption cost of the
coupons from "gross receipts with respect to sales with which
. . . coupons are issued." Id. When the regulation’s conditions
are satisfied, the taxpayer is able to offset sales revenue
already realized against estimated costs yet to be incurred
from the redemption of coupons issued with those sales. This
narrow exception then, is another means of treating revenues
and costs alike by pairing sales income with the costs of gen-
erating that income.

   In 1998, Capital One’s estimated future redemption costs
were $583,411 and in 1999, they were $34,010,086. The
actual costs associated with redeemed coupons for those years
were $1,578 and $315,513, respectively. The reasonableness
and accuracy of Capital One’s estimations are not in dispute.
The IRS has also stipulated that the miles issued by Capital
One under the program constitute "coupons" for purposes of
§ 1.451-4(a)(1). The disagreement concerns whether the miles
coupons were issued "with sales" within the meaning of
§ 1.451-4(a)(1) and whether under the regulation Capital One
had "gross receipts" from which to deduct the expense associ-
ated with issuing miles.

   Because credit card lending is not a sale and because Capi-
tal One did not have gross receipts to match against its esti-
mated costs, we hold that Capital One’s costs associated with
20        CAPITAL ONE FINANCIAL CORPORATION v. CIR
the MilesOne program do not qualify for deduction prior to
the fact of liability.

                              B.

   Regulation § 1.451-4 applies only to coupons issued "with
sales," and there is no sale to speak of with respect to Capital
One’s MilesOne program. Capital One does not argue that the
merchant’s sale of goods or services to the cardholder is the
relevant sale for purposes of the exception. Rather, it claims
that the lending services Capital One provides constitute a
sale under the regulation. We do not find this persuasive. The
MilesOne card provides a convenient means for a cardholder
to borrow money from Capital One while also accumulating
airline miles. The issuance of miles creates an added incentive
for customers to initiate and sustain a credit relationship with
Capital One. The added bells and whistles of the rewards pro-
gram, however, do not transform a debtor-creditor relation-
ship into that of a buyer and seller. And they do not convert
the essence of the transaction between Capital One and the
cardholder from what is a loan to a sale.

    We start our analysis from a presumption of deference to
the agency’s position. As repeatedly held by the Supreme
Court, "an agency’s interpretation of its own regulations is
controlling unless plainly erroneous or inconsistent with the
regulations being interpreted." Long Island Care at Home,
Ltd. v. Coke, 551 U.S. 158, 171 (2007) (internal quotation
marks omitted). In determining that the agency’s interpreta-
tion of "sales" to exclude lending services is controlling we
hew to the familiar principle that "statutory words are pre-
sumed to be used in their ordinary and usual sense, and with
the meaning commonly attributable to them." DeGanay v.
Lederer, 250 U.S. 376, 381 (1919). It is a matter of common
sense and longstanding practice that "[t]he essential idea of a
sale is that of an agreement or meeting of minds by which a
title passes from one, and vests in another." Butler v. Thom-
son, 92 U.S. 412, 415 (1875); see also Comm’r v. Freihofer,
          CAPITAL ONE FINANCIAL CORPORATION v. CIR            21
102 F.2d 787, 790 (3d Cir. 1939) ("[To constitute a sale]
[t]here must be parties standing to each other in the relation
of buyer and seller, their minds must assent to the same prop-
osition, and a consideration must pass.").

   To define "sales" to include lending services would thus
stray far from its plain and well-established meaning. The
buyer-seller relationship necessary for a sale is irreconcilable
with the essence of a lending transaction, which requires that
the money borrowed be repaid. See Black’s Law Dictionary
(9th ed. 2009) (to lend is to "provide (money) temporarily on
condition of repayment"); Bergquist v. Anderson-Greenwood
Aviation Corp., 850 F.2d 1275, 1277 (8th Cir. 1988) (noting
that the "hallmark of a loan" is "an absolute right to repay-
ment of funds advanced"); Alworth-Washburn Co. v. Helver-
ing, 67 F.2d 694, 696 (D.C. Cir. 1933). For that reason, we
have interpreted a "sale" and a "loan" as mutually exclusive
terms. In Helvering v. Stein, we recognized that "[t]he deci-
sions of our courts seem to hold pretty uniformly that the
original negotiation of commercial paper is a loan and not a
sale." 115 F.2d 468, 471 (4th Cir. 1940). We affirmed the
Board of Tax Appeals, which had reasoned that the "original
negotiation whereby one gives his promise or agreement to
pay to another is not a sale but is merely the borrowing of
money" because "there must be a transfer of some property to
another for a price in order to constitute a sale." Stein v.
Comm’r, 40 B.T.A. 848, 853 (1939).

   Capital One points out that the term "sale" for purposes of
the regulation has been interpreted by the IRS more broadly
than the sale of property. Specifically, the IRS rejected as too
restrictive the definition of "sale" found in Section 2-106(1)
of the Uniform Commercial Code, which states that a "‘sale’
consists in the passing of title from the seller to the buyer for
a price." U.C.C. § 2-106(1). Instead, the IRS interpreted the
regulation to cover "service establishments that do not sell
goods or other property." I.R.S. Gen. Couns. Mem. 35,524
(Oct. 19, 1973); see also Rev. Rul. 78-97, 1978-1 C.B. 139
22        CAPITAL ONE FINANCIAL CORPORATION v. CIR
(interpreting "with sales" to cover coupons "conditioned on
and solely in consideration for the purchase of goods or ser-
vices"). Capital One reasons that because lending is a service
—and the Tax Court recognized it as such—it must follow
that lending is the sale of a service.

   We cannot accept this inference, which stretches the term
"sale" much too far. When a service is provided it does not
ipso facto constitute a sale. The same General Counsel Mem-
orandum that interpreted "sales" to include the sale of services
emphasized that a sale under the regulation still requires that
"parties stand[ ] in the relation of buyer and seller, their minds
assent to the same proposition, and a consideration passes."
I.R.S. Gen. Couns. Mem. 35,524. These necessary conditions
of a sale are certainly not present here, where there is no
buyer-seller relationship and the lender has not made a sale by
extending credit to a cardholder. If anything, as the Tax Court
persuasively observed, the lender is the one who stands closer
to the position of a buyer, "having purchased a note receiv-
able" by advancing funds to the merchant on the cardholder’s
behalf. Capital One Fin. Corp., 133 T.C. 200.

                               C.

   The MilesOne program does not fit the terms of the
coupons-with-sales exception in another respect. The regula-
tion provides that estimated costs be deducted from "gross
receipts with respect to sales with which . . . coupons are
issued." Treas. Reg. § 1.451-4(a)(1). This ensures that esti-
mated coupon liabilities are matched against the revenue gen-
erated by the related sale. Capital One’s coupons, however,
are not issued in conjunction with the revenue it earns from
lending services. Miles are earned as a product of purchases
from merchants and not as a consequence of fees paid to Cap-
ital One.

  Moreover, Capital One’s fee revenues are not earned con-
currently with coupon issuance and are unknown at the time
            CAPITAL ONE FINANCIAL CORPORATION v. CIR                     23
miles are earned.2 For example, Capital One earns a large por-
tion of its income from late fees or finance charges on card-
holder loans, which are only charged if the cardholder does
not pay the full monthly balance within an allotted period. It
is unknown at the time the coupons are first issued whether
a cardholder will incur any fees—and even if fees are later
charged, it is undetermined when they will be paid. Therefore,
at the time coupons are issued, there is no appropriate revenue
against which to offset estimated coupon redemption costs.

   Without a matching of costs and revenue, applying the
coupons-with-sales exception to the rewards program would
accelerate deductions both before liability and before fee
income is realized. Doing so would substantially disrupt the
accrual-method’s matching of losses and gains and bring us
far beyond the purpose of this narrow exception to the all-
events test, which is to match sales income with the costs of
generating that income.3

                                    D.

   There is a line between a loan and a sale and it is important
that we keep it bright. To characterize a loan as the sale of
lending services is artful pleading and clever wordsmithing,
but it is dubious law to say the least. As Capital One observes,
almost every major credit card issuer has a similar rewards
  2
     At the time of purchase, Capital One does earn income from inter-
change, which is a small percentage of the amount lent. The amount of
interchange fees is known at the time of the purchase but the cost is borne
by the merchant and is not paid by the cardholder. In addition, miles are
issued based on the amount of the cardholder’s purchase and not on the
amount of interchange.
   3
     Taxpayers also appeal an evidentiary ruling by the Tax Court disallow-
ing at trial post-1999 financial data pertaining to revenue and expense
information specific to the MilesOne program. Because Capital One’s
lending services do not fall within the terms of the coupons-with-sales reg-
ulation, it was not an abuse of discretion for the Tax Court to conclude
that this financial data was irrelevant.
24        CAPITAL ONE FINANCIAL CORPORATION v. CIR
program that allows cardholders to earn "points" that may be
redeemed for airline tickets or other benefits. Were we
unfaithful to the plain meaning of the word "sale," every
lender would claim its loans involve the sale of credit and
financial institutions would accelerate their deductions merely
by attaching a coupon inducement to their services. Such a
result would multiply uncertainties and irregularities in the
treatment of expenses and allow lenders to take speculative
deductions well in advance of related revenues. This, in turn,
would frustrate the goal of the accrual-method to maintain
accuracy and consistency in accounting. We therefore decline
to permit the narrow coupon-with-sales exception to under-
mine the purposes of the all-events rule. Little good and much
mischief would ensue from upending the Commissioner’s rea-
sonable and longstanding interpretation of his regulation.

                             IV.

   For the foregoing reasons, the judgment of the Tax Court
is affirmed.

                                                  AFFIRMED